Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 & species 8, without traverse of in the reply filed on  8/1/2022  is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 -6, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 6 recites “suggests a first positioning of the first vortex-generator arrangement in a first human anatomical zone and a second positioning of the second vortex-generator arrangement in a second human anatomical zone.”  It is unclear what “suggests a” is intended to mean.  Appropriate clarification is required.  For purposes of examined the claim has been construed to mean that “ the vortex generator spacing comprises a first positioning of the first vortex-generator arrangement in a first human anatomical zone and a second positioning of the second vortex-generator arrangement in a second human anatomical zone.
Claim 6 recites “first substantially consistent spacing and the second substantially consistent spacing are gender specific.” It is unclear how spacing is capable of being gender specific, and what structure is intended to be claimed by this language is unclear. 
Claim 8 recites “based on a vortex-generator mapping.” It is unclear what structure is being claimed, and what is providing the mapping? Appropriate clarification is required. 
Claim 9 recites “vortex mapping” it is unclear what element mapping is referring to? Is this an action? Is it the pattern? It is unclear how mapping is capable of suggestion.  Appropriate clarification is required. 
Claim 10 recites “the mapping is gender specific” is  unclear how mapping is gender specific? And what structural elements are required by the limitation. Appropriate clarification is required.
Claim 11 recites “mapping based on relative velocities” it’s unclear what is required by the claims. What are the relative velocities and how what structure is required? Appropriate clarification is required.
Claim 20 recites, “spacing are gender specific”.  It is unclear how spacing is gender related, and what structure is required by the claims. Appropriate clarification is required. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8 -11, 14-17 and 19-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Smart (US 2016/0302495).  The device of Smart discloses, 
A vortex-generator kit comprising: a first article and a second article (garment, upper and lower (para 0027); a first vortex-generator arrangement (Zone A, 8) coupled to the first article, the first vortex-generator arrangement comprising a first set of vortex generators having a first substantially consistent spacing and a first substantially consistent vortex- generator height (para 0013; and a second vortex-generator arrangement  (zone B, 8) coupled to the second article, the second vortex-generator arrangement comprising a second set of vortex generators having a second substantially consistent spacing and a second substantially consistent vortex-generator height (para 013), wherein the second substantially consistent spacing is different than the first substantially consistent spacing, the second vortex-generator height is different than the first vortex-generator height, or any combination thereof (para 0058). 

With respect to claim 2, wherein the first article includes a pant-type garment and the second article includes a shirt-type garment (para 0027).

With respect to claim 3, wherein at least one of the first article or the second article includes an arm sleeve or a leg sleeve (Figures 7-9). 


With respect to claim 5, wherein the vortex-generator spacing suggests a first positioning of the first vortex-generator arrangement in a first human anatomical zone (zone a) and a second positioning of the second vortex-generator arrangement in a second human anatomical zone (zone b). 

Wherein respect to claim 6, as best understood, wherein the first substantially consistent spacing and the second substantially consistent spacing are gender specific. The zones A, B are located are in different areas and meet the limitation of being gender specific as best understood. 


With respect to claim 8, A vortex-generator kit comprising:
a first article (pant) comprising a first vortex-generator arrangement, which includes a first set of vortex generators (8)  having a first substantially consistent spacing and a first substantially consistent vortex-generator height (Zone A); and

a second article (shirt) comprising a second vortex-generator arrangement (8) which includes a second set of vortex generators having a second substantially consistent spacing and a second substantially consistent vortex-generator height (Zone B), wherein the first and second substantially consistent spacing and the first and second substantially consistent vortex-generator height are based on a vortex-generator mapping, as best understood. 

With respect to claim 9, wherein the vortex-generator mapping suggests a first positioning of the first vortex-generator arrangement in a first human anatomical zone (Zone A), and a second positioning of the second vortex-generator arrangement in a second human anatomical zone (Zone B), as best understood. 

With respect to claim 10, wherein the vortex-generator mapping is gender specific  The zones of the prior art are capable of being specific to a gender and meet the claims as best understood.

With respect to claim 11, wherein the vortex-generator mapping is based on relative velocities to which the first human anatomical zone and the second human anatomical zone are subjected in a running-based event. The device is capable of being worn so that the position of the generators is relative to velocity while worn running, and therefore meets the claim as best understood.

With respect to claim 14, A vortex generator kit, the kit comprising:
a first garment having a first vortex-generator arrangement (pant), which includes
a first set of vortex generators having a first substantially consistent spacing and a first substantially consistent vortex-generator height (Zone A); and
a second garment (shirt) having a second vortex-generator arrangement coupled to the second article, the second vortex-generator arrangement comprising a second  set of vortex generators having a second substantially consistent spacing and a second substantially consistent vortex-generator height (Zone B). 

With respect to claim 15 wherein the second substantially consistent spacing is different than the first substantially consistent spacing. (para 0058).

With respect to claim 16, wherein the second vortex- generator height is different than the first vortex-generator height. (Para 0058)

With respect to Claim 17, wherein the first article includes a pant-type garment (pants) and the second article includes a shirt-type garment (Shirt). 

With respect to claim 19, wherein at least one of the first article or the second article includes an arm sleeve or a leg sleeve (Figure 8). 

With respect to claim 20, wherein the first substantially consistent spacing and the second substantially consistent spacing are gender specific. As best understood, the zone are capable of being worn by a specific gender. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart in view of Fujimoto ( EP 0411351). The device of Smart substantially disclose the claimed invention including first and second articles, but is lacking an article of adhesive tape strips. 

With respect to claim 4, an article (1) include adhesive-tape strips (9, 10, 11) having respective vortex-generator arrangements (23).
With respect to claims 7 and 12,  further comprising a set of instructions providing suggested relative positions of the first article and the second article when worn by a human, wherein the first article and the second article include adhesive-tape strips having respective vortex-generator arrangements. The limitations drawn to instructions are deemed to be printed matter, and not afforded patentable weight. See MPEP 2112.01, which states ‘he court has extended the rationale in the printed matter cases, in which, for example, written instructions are added to a known product, to method claims in which "an instruction limitation" (i.e., a limitation "informing" someone about the existence of an inherent property of that method) is added to a method known in the art. King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (2010). Similar to the inquiry for products with printed matter thereon, for such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious functional relationship" with the known method of administering the drug with food. Id.. The court held that the relationship was non-functional because "[i]nforming a patient about the benefits of a drug in no way transforms the process of taking the drug with food." Id. That is, the actual method of taking a drug with food is the same regardless of whether the patient is informed of the benefits. Id. "In other words, the ‘informing’ limitation ‘in no way depends on the method, and the method does not depend on the ‘informing’ limitation.’" Id. (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).

With respect to claim 13, the article is an adhesive-tape strip (9, 10, 11)

With respect to claim 18, wherein the article is adhesive-tape strips (9, 10,1 110 having respective vortex-generator arrangements (23).

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the adhesive tape strips taught by Fujimoto to provide the vortex generators, in order to provide temporary adhesion as desired to cover desired areas of the users body (Column 3, lines 5-10). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892


Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732